Citation Nr: 1132427	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-27 477	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board of Veterans' Appeals decision of July 31, 2008, for the failure to recognize the protected status of a rating for acne vulgaris.


REPRESENTATION

Moving party represented by:  Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1958 until September 1960.

This matter initially came to the Board of Veterans' Appeals (BVA or Board) from an April 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.  That decision was appealed and in July 2008 the Board issued a decision on the appeal.  In August 2008, the Veteran filed a motion alleging Clear and Unmistakable Error in the Board's July decision.


FINDING OF FACT

The Board's July 2008 decision was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.


CONCLUSION OF LAW

The July 2008 Board decision does not contain CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet.App. 104, 109 (2003).

CUE

In a July 1973 rating decision, the RO granted service connection for acne vulgaris; generalized lipomatosis was listed as a non-service connected disability.  By a rating decision of April 2004, the RO established service connection for Dercum's disease, and updated the Veteran's service-connected acne vulgaris to include Dercum's disease.  The Veteran subsequently appealed from the RO decision with regard to the effective dates established for his rating, and the Board addressed the effective date matters in a decision of July 2008.

In an August 2008 letter to VA, the Veteran filed a motion asserting CUE in the Board's July 2008 decision.  Specifically, he stated that VA was in error "removing [his] rating for acne in 2004 even though it had been in place unchanged for over 30 years."  The Board has read the Veteran's motion broadly, and to that end, finds that the Veteran's argument is that the Board failed to recognize that his rating for acne was protected.  38 C.F.R. §§ 3.951, 3.952.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice under 38 C.F.R. §§ 20.1400-1411 (2010).

Such motions must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2010).  Section 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2010); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c) (2010); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (201). See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

In this case, the Board reiterates that the Veteran's August 2008 pleading has been read liberally, and a valid CUE motion against the Board's 2008 decision has been identified.  Specifically, while the Veteran did identify the specific Board decision to which his motion pertained, see Mindenhall v. Brown, 7 Vet. App. 271, 725 (1994), he went on to discuss actions taken in the RO's April 2004 rating decision rather than how he believed the Board's actions constituted CUE.  Nonetheless, a specific error of law has been identified, and consideration of the Veteran's CUE motion may proceed.

The motion before the Board contends that an error was committed in allowing the RO's 2004 rating decision to survive to the extent that the decision allegedly removed or improperly changed his rating for acne.

The Board notes that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b) (2010).  Furthermore, where service connection for a disability has been in force for ten or more years, service connection shall not be severed except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159 (West 2002).

Entitlement to service connection for acne vulgaris was established in a rating decision of July 1973.  At the time of the last final rating decision prior to the April 2004 decision at issue, "ance vulgaris, moderate, face chest and upper back" was rated as 30 percent disabling effective March 18, 1973.  Thus, the Veteran's entitlement to service connection for acne vulgaris, and a rating of no less than 30 percent, were both protected at the time of the April 2004 rating decision.

In April 2004, the RO established service connection for Dercum's disease, and changed the name of the rated disability from "ance vulgaris, moderate, face chest and upper back," to "Dercum's disease, angiolipomas, acne vulgaris."  The rating decision also awarded a 50 percent rating effective January 11, 1991, and a 60 percent rating effective August 30, 2002.  In effect, the RO's change in title of the Veteran's service-connected disability was only a clarification of the diseases and symptoms contemplated by the rating.  In fact, no reduction or severance occurred at all, but rather entitlement to increased ratings were established.

The Board points to the recent case of Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011), to support the fact that the RO's actions were proper.  In that case the appellant had been initially awarded a 10 percent rating for residuals of a left knee injury in 1983 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  He filed an increased rating claim in 2001, and in October 2003, during the pendency of his appeal, his 10 percent rating under DC 5257 became protected under 38 C.F.R.  § 3.951(b).  In September 2005, the Board remanded the claim as inextricably intertwined with an unadjudicated claim for service connection for left knee arthritis raised by the appellant in 2005.  Based on the results of a VA examination, the RO issued a rating decision in March 2008 which reclassified his disability as "residuals of a left knee injury with arthritis" and assigned a 10 percent rating under DCs 5260 and 5261 rather than DC 5257.  The appeal returned to the Board, and in September 2008, the Board denied an increased rating for the left knee, concluding that the 10 percent rating under DCs 5260 and 5261 was "most appropriate."  In that decision, the Board acknowledged that separate ratings may be assigned for arthritis and instability of the knee, but found that there was no evidence of instability to warrant a separate rating under DC 5257.

In reversing the Board's decision, the Court of Appeals for Veterans Claims (CAVC) concluded that the Board, in essence, had reduced Appellant's protected 10 percent rating under DC 5257 to zero and assigned a new, separate 10 percent rating under DCs 5260 and 5261 in violation of 38 C.F.R. § 3.951(b).  The Court acknowledged that recent evidence of record was negative for left knee instability, but held that a current examination report cannot act to reduce a protected disability rating where the symptoms upon which the disability rating was based are no longer present.  In so holding, the Court emphasizes that the Regional Office could have reduced his rating based on this evidence within the 20-year period and switched DCs to more accurately reflect his condition, but did not do so.  The Court instructed the Board to reinstate the protected 10 percent rating under DC 5257 and assign a separate 10 percent rating for arthritis under DCs 5003 and 5010.  Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011). 

The Board also notes equally recent case of Read v. Shinseki, 2011 WL 2463752, 2 (C.A. Fed. 2011).  In that case, the United States Court of Appeals for the Federal Circuit (Court) addressed the question of whether "service connection" for a "disability" protected under 38 U.S.C. § 1159 is severed when the VA assigns to an injury a different DC than originally noted.  The Court laid out the five common elements of service connection per Callaro v. West, 136 F.3d 1304 (Fed. Cir. 1998) and found that, on its face, 38 U.S.C. § 1159 protects only element [3]-a connection between the veteran's service and the disability.  The Court found that to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise.  It noted that the statute in question is not directed to element [2]-"the existence of disability."  It also noted that the legislative history of section 1159 focused on the connection between the disability and service, not on the fact of the disability.  The Federal Circuit reasoned that because section 1159 does not protect the fact of a disability, the change in determination of the applicable Diagnostic Code is unprotected and, in that particular case, there was no violation of section 1159 in the determination that the appropriate DC for rating the gunshot wound at issue was for muscle group XV rather than the DC for muscle group XIII.  Read v. Shinseki, 2011 WL 2463752, 2 (C.A. Fed. 2011).

In so finding, the Court went on to clarify that the "disability" for which service connection is protected is more generally associated with the Veteran's inability to perform certain acts.  Put another way, the protected "disability" under § 1159 relates to the manner in which the disability manifests, and the limitations it causes.  Id.  The Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the status of the disability (or the DC associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Court also found that it's interpretation view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the CAVC in Gifford v. Brown, 6 Vet. App. 269 (1994).

In consideration of the above cases, the Board notes that in the immediate case service connection was not severed for any disability, nor was any reduction affected.  Rather, based on the evidence of record, the RO simply reworded the name of the service-connected disability in the interests of more accurately reflecting that Dercum's disease was, in fact, a contributing process.  In short, the Veteran was service connected for a skin disorder before the change, and continued to be service connected for a skin disorder after the change.  There was a change, however, in the symptoms contemplated by the rating, other than to include those symptoms affecting the skin and associated with Dercum's disease.

Because the RO's actions in April 2004 were proper, the Board did not commit CUE in its July 2008 decision by failing to recognize the impropriety of the change in rating.  In summary, for the reasons and bases expressed above, the Board finds that the July 2008 decision of the Board did not contain CUE.  Thus, the motion seeking revision or reversal of that decision must be denied.


ORDER

The motion to revise or reverse the Board's July 2008 decision on the basis of CUE is denied.




                       ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



